NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1 
 

                            United States Court of Appeals
                                                      For the Seventh Circuit 
                                                      Chicago, Illinois 60604 
                                                                   
                                                    Submitted February 21, 2017* 
                                                      Decided March 6, 2017 
                                                                   
                                                               Before 
 
                                              DIANE P. WOOD, Chief Judge 
                                               
                                              RICHARD A. POSNER, Circuit Judge 
                                               
                                              DAVID F. HAMILTON, Circuit Judge 
 
No. 15‐3794 
 
UNITED STATES OF AMERICA,                                            Appeal from the United States District 
           Plaintiff‐Appellee,                                       Court for the Central District of Illinois.
                                                                      
           v.                                                        No. 06‐30073‐001 
                                                                      
PAUL KINCAID,                                                        Richard Mills, 
           Defendant.                                                Judge. 
 
Appeal of: 
 
STEVEN R. COLLINS, 
          Third‐Party Respondent. 
 

       Steven Collins challenges the government’s effort to collect from him part of the 
restitution  debt  owed  by  another  man,  Paul  Kincaid.  After  Kincaid  was  convicted  of 
possession and production of child pornography, see 18 U.S.C. §§ 2251, 2252A(a)(5)(B), 

                                                 
         We have agreed to decide this case without oral argument because the briefs and record 
            *

adequately present the facts and legal arguments, and oral argument would not significantly aid 
the court. See Fed. R. App. P. 34(a)(2)(C). 
No. 15‐3794                                                                                   Page 2 
 
the district court sentenced him to 360 months in prison and ordered him to pay $60,000 
in restitution to cover the cost of therapy for one of his victims. We affirmed Kincaid’s 
conviction and sentence. See United States v. Kincaid, 571 F.3d 648 (7th Cir. 2009). In an 
effort to collect that debt, the government initiated proceedings to discover the assets of 
Collins,  with  whom  Kincaid  had  long  co‐owned  a  personal  residence  and  operated  a 
number of businesses. The district court ultimately granted the government’s motion and 
ordered Collins to turn over $23,019, representing assets that the court concluded actually 
belonged to Kincaid. We find, however, that the district court erred by resolving multiple 
factual disputes without holding an evidentiary hearing. We vacate the court’s turnover 
order and remand for further proceedings. 
         
        After Kincaid’s conviction, the government began post‐judgment proceedings in 
the existing criminal case to discover assets that could be used to satisfy the restitution 
debt. Electing to proceed under state collection procedures, see 18 U.S.C. § 3613(a), (f); 
United  States  v.  Sheth, 759  F.3d  711,  713  (7th  Cir.  2014),  the  government  served  Collins 
with a citation to discover assets. See 735 ILCS § 5/2‐1402(a). The citation informed him 
of Kincaid’s restitution order and asked him to produce documents related to the house 
the  two  men  shared,  along  with  any  other  real  or  personal  property  “that  came  from 
Paul Kincaid  since  January  1,  2004.”  This  initiated  proceedings  through  which  the 
government  sought  to  compel  Collins  to  turn  over  any  assets  in  his  possession  that 
actually belonged to Kincaid. See 735 ILCS § 5/2‐1402(a)–(c); Ill. S. Ct. R. 277(b); Sheth, 
759 F.3d at 713; Dexia Crédit Local v. Rogan, 629 F.3d 612, 622 (7th Cir. 2010). 
         
        A government lawyer twice questioned Collins—in a courtroom but without the 
judge, who apparently was working on other matters in chambers—about the residence 
and  businesses  he  co‐owned  with  Kincaid.  During  these  sessions,  Collins  was  not 
allowed to present evidence. The government also took depositions of both Collins and 
Kincaid. Through these procedures the government learned that Collins and Kincaid had 
lived together since 1974 and had bought a house together in Illinois in 1979. When asked 
about the form of ownership, Collins testified that “title was in joint tenancy with full 
right  of  survivorship,”  but  that  because  Collins  had  provided  the  down  payment  and 
would renovate the house himself, they had agreed at the time of purchase that Collins 
really had an 80% interest in the house and Kincaid a 20% interest. In 1995 Kincaid sold 
his  interest  in  the  property  to  Collins  as  repayment  for  $15,000  Collins  had  paid  to 
Kincaid’s  attorneys  and  ex‐wife  after  she  sued  him  for  unpaid  child  support.  Kincaid 
conveyed his interest to Collins through a quitclaim deed, but it was never recorded. In 
2006,  a  week  after  his  arrest,  Kincaid  executed  another  quitclaim  deed  conveying 
whatever interest he had in the home to Collins for one dollar. That deed was recorded. 
No. 15‐3794                                                                               Page 3 
 
Shortly thereafter Collins gave Kincaid’s defense attorneys a second mortgage to secure 
a $40,000 retainer. Collins then refinanced the house to pay off the principal mortgage 
and to raise the $40,000 owed to Kincaid’s defense team. As part of that process, the home 
was independently appraised at $125,000. 
         
        The  government  then  moved  the  district  court  to  order  Collins  to  turn  over 
$23,019.  See  28  U.S.C.  §§  3306(a)(3),  3307(b)  (allowing  government  to  collect  from 
transferee the value of a fraudulently transferred property). The government argued that 
Kincaid’s execution and delivery of a quitclaim deed to Collins a week after his arrest 
was a fraudulent transfer under the Federal Debt Collection Procedure Act. See 28 U.S.C. 
§ 3304(b); United States v. Resnick, 594 F.3d 562, 565 (7th Cir. 2010). Under the FDCPA, a 
fraudulent  transfer  is  one  made  “without  receiving  a  reasonably  equivalent  value  in 
exchange” when the transferor “intended to incur, or believed or reasonably should have 
believed that he would incur, debts beyond his ability to pay as they became due.” 28 
U.S.C. § 3304(b)(1)(B)(ii); see Resnick, 594 F.3d at 567. The government contended that the 
1995 quitclaim deed was ineffective against creditors because it had not been recorded. 
See 765 ILCS 5/30; Farmers State Bank v. Neese, 665 N.E.2d 534, 538 (Ill. App. 1996) (holding 
that unrecorded deeds are void against subsequent creditors, including the government 
as holder of a tax lien); see also United States v. Kollintzas, 501 F.3d 796, 802 (7th Cir. 2007) 
(explaining that state law determines what rights a defendant in a criminal case has in 
property the government seeks to reach and that liens for restitution are treated like tax 
liens). Therefore, the government asserted, Kincaid still owned an interest in the house 
when he executed the 2006 quitclaim deed. That interest, the government insisted, was 
50%.1  A 50% interest in a home appraised at $125,000 appraisal would be $62,500, the 
government  continued,  and  thus  the  $40,000  paid  by  Collins  to  Kincaid’s  defense 
attorneys  fell short of the reasonably equivalent value  of  Kincaid’s  purported  interest. 

                                                 
            1  The  basis  for  the  50%  assumption  is  not  clear.  The  government  did  not  produce  the 

original  deed  to  the  house  and  though  Collins—who  is  not  a  lawyer—characterized  the 
ownership arrangement as a “joint tenancy,” both he and Kincaid testified that when they bought 
the house Kincaid had only a 20% interest. Illinois does not recognize a joint tenancy with unequal 
interests. See 15 Ill. Prac., Real Estate § 9:85 (3d ed. 2016) (unequal interests cannot be held in joint 
tenancy); 13 Ill. Law and Prac. Conveyances § 131 (2017) (grantees will not take a joint tenancy 
where one cannot be created in the manner attempted); Dolley v. Powers, 89 N.E.2d 412, 414–15 
(Ill. 1949) (same); Porter v. Porter, 45 N.E.2d 635, 637 (Ill. 1942) (deed purporting to convey estate 
in  joint  tenancy  creates  only  tenancy  in  common  when  one  of  the  essential  unities  is  lacking). 
Since Collins’s evidence about the ownership split is uncontradicted, we are not convinced that 
Kincaid’s interest could have been 50%. 
No. 15‐3794                                                                                 Page 4 
 
The government demanded the difference from Collins—$22,500—plus the $519 that was 
in the men’s joint checking account when Kincaid was charged in 2006. 
          
        In response Collins disputed many of the government’s assertions. In affidavits 
both Collins and Kincaid swore that Collins had maintained sole ownership of the home 
since  1995,  when  Kincaid  executed  the  unrecorded  quitclaim  deed,  a  copy  of  which 
Collins  submitted  to  the  district  court.  The  two  men  emphasized  that  Collins  had 
provided the down payment and restored the house himself, and that Kincaid had not 
contributed anything  toward  the  home. Collins also  submitted a 1999 document  titled 
“Property Equity Declaration,” signed by both Collins and Kincaid, which purported to 
give Collins “100% equity interest” in the home. Collins explained that the 2006 quitclaim 
was just a redundant statement of rights, necessary because he had never recorded the 
earlier  deed.  In  the  alternative,  Collins  argued  that,  even  if  Kincaid  did  have  a  50% 
interest in the home at the time of the 2006 transfer, he received reasonably equivalent 
value for that interest because the county’s tax assessment for that year valued the home 
at $83,655. Thus, Collins argued, the $40,000 paid to Kincaid’s defense attorneys, along 
with over $22,000 that Collins paid to credit card and insurance companies on Kincaid’s 
behalf after Kincaid’s arrest, was reasonably equivalent to the value of any interest that 
Kincaid might still have had in the home. 
         
        The  district  court  granted  the  government’s  motion  for  turnover,  resolving  all 
factual  disputes  in  the  government’s  favor  but  without  conducting  an  evidentiary 
hearing. The court accepted the government’s assertion that Kincaid had a 50% interest 
in  the  home  at  the  time  of  the  2006  quitclaim  deed.  The  court  also  found  that  the 
government’s $125,000 valuation of the home was correct and that the $40,000 paid to 
Kincaid’s  defense  attorneys  was  not  reasonably  equivalent  to  the  value  of  Kincaid’s 
interest  in  the  property.  The  court  reasoned  that  any  agreement  between  Collins  and 
Kincaid to pay other expenses after Kincaid’s arrest was “speculative at best,” and thus 
not part of the reasonable value exchanged for Kincaid’s interest in the property. And, 
the court found, Kincaid executed the 2006 quitclaim deed at a time when he expected to 
incur debts he could not pay, even though the government had not argued the point or 
developed any evidence on the subject.2  The district judge concluded that the transfer 
                                                 
            2  The district court apparently relied on an inference that, once charged with the crime, 

Kincaid  should  have  known  he  was  likely  to  incur  restitution  debt.  The  government  did  not 
develop  any  evidence  on  this  point,  such  as  by  asking  Kincaid  about  his  familiarity  with  the 
Mandatory Victims Restitution Act at the time he executed the second quitclaim deed, which was 
only a week after his arrest and before he retained a lawyer.   
No. 15‐3794                                                                          Page 5 
 
was  thus  fraudulent  under  the  Federal  Debt  Collection  Procedure  Act  and  ordered 
Collins to turn over $23,019. As far as we know, this money has not yet been paid. 
         
        On appeal Collins argues that the district court erred by resolving disputed facts 
without conducting an evidentiary hearing. We agree. Kincaid’s interest in the house, its 
proper valuation, and whether Kincaid at the time of the 2006 quitclaim deed reasonably 
should have believed he would incur debts beyond his ability to pay are material disputes 
fundamentally affecting the validity of the court’s order. The government chose to serve 
citations under Illinois law, and the Illinois procedures governing these supplementary 
proceedings require a court to resolve factual disputes through an evidentiary hearing. 
See Ill. S. Ct. R. 277(e) (providing that “[a]ny interested party may subpoena witnesses 
and adduce evidence as upon the trial of any civil action”). We were explicit about this 
in Sheth, 759 F.3d at 715, which was decided more than a year before the district court 
ruled but was not mentioned by the government. See also Workforce Solutions v. Urban 
Services of America, Inc., 977 N.E.2d 267, 275 (Ill. App. 2012) (explaining that Rule 277(e) 
requires court “to conduct a trial or evidentiary hearing to determine ownership of a third 
party’s assets where both the judgment creditor and the third‐party citation respondent 
claim entitlement to those assets”). 
         
        We note that on appeal the government correctly concedes that the district court 
erred by including the $519 that was in the men’s joint checking account when Kincaid 
was indicted. Under Illinois law, the government had no interest in those funds until the 
citation to discover assets was served on Collins, see 735 ILCS 5/2‐1402(m), and by that 
time the funds had been exhausted. 
         
        Accordingly, we VACATE the turnover order and REMAND to the district court 
for further proceedings consistent with this order.